Citation Nr: 0030994	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-15 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), rated as 10 percent disabling, on appeal 
from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to July 
1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of April 1999 from the 
Houston, Texas, Regional Office (RO), which, in pertinent 
part, granted the appellant's claim seeking entitlement to 
service connection for PTSD and assigned a 10 percent 
disabling, effective June 25, 1998.

The Board points out that the record is shown to contain 
documents which indicate that the veteran has been determined 
to be incompetent for Department of Veterans Affairs (VA) 
purposes to handle the disbursement of funds, and that his 
mother has been certified to act as his legal custodian in 
this matter.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's PTSD is productive of no more than 
occupational and social impairment due to mild or transient 
symptoms with decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.



CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9411 (in effect on November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative assert, in essence, that a 
rating in excess of 10 percent is warranted for the veteran's 
service-connected PTSD.  

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (2000), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

However, the Board notes that this claim is based on the 
assignment of an initial rating for disability following an 
initial award of service connection.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  

VA has a duty to assist the appellant in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (2000).  

Service connection for PTSD was initially granted by a rating 
decision dated in April 1999.  A 10 percent rating was 
assigned pursuant to Diagnostic Code 9411 of VA's Schedule 
for Rating Disabilities (Rating Schedule).  In May 1999, as 
shown as part of a VA Form 21-4138, Statement in Support of 
Claim, the veteran expressed disagreement with the disability 
rating assigned to his service-connected PTSD, and 
subsequently perfected an appeal to this decision.  The 10 
percent rating has remained in effect during the course of 
the appeal.  

The Board notes that the regulations governing the evaluation 
of mental disorders were amended effective November 7, 1996.  
The Court has held that when the applicable regulations are 
amended during the pendency of an appeal, the version of the 
regulations most favorable to the veteran should be applied 
to the claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, in this instance, as the veteran's current 
claim is shown to have been initiated in June 1998, the Board 
will, in adjudicating this matter, utilize the regulations 
effective subsequent to the November 1996 revision.  

The severity of the veteran's PTSD is ascertained, for VA 
purposes, by application of the rating criteria set forth in 
Diagnostic Code 9411 of the Rating Schedule, 38 C.F.R. Part 
4.  As noted above, effective November 7, 1996, the rating 
criteria for mental disorders was amended.  Under the revised 
rating criteria, a 10 percent rating is warranted when 
occupational and social impairment is found due to mild or 
transient symptoms with decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is warranted when occupational and 
social impairment is found with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. (effective on 
November 7, 1996).

The medical evidence of record includes a VA medical record 
dated in May 1998 which shows that the veteran complained of 
insomnia, anxiety, and nightmares, and that symptoms of PTSD 
were reported; a diagnosis was not included.  

A VA psychiatry outpatient assessment note, dated later in 
May 1998, includes diagnoses of anxiety disorder, not 
otherwise specified; marijuana and alcohol abuse; and 
personality disorder not otherwise specified with antisocial 
traits.  A GAF score of 50/55 was provided.  

The report of VA general medical examination conducted in 
November 1998 contains a diagnosis of PTSD.

The veteran underwent a VA PTSD in December 1998.  Diagnoses 
were shown to include alcohol dependence; cannabis abuse; 
cocaine abuse; depressive disorder, not otherwise specified; 
PTSD; and personality disorder, not otherwise specified with 
cluster B traits.  Upon examination, the examiner described 
the veteran's mood as anxious, and affect was described as 
limited to negative affect.  Coherent thought processes were 
reported.  The veteran was found by the examiner to be 
completely without any specific ideas, intentions, or plans 
of harming himself or others.  Insight and judgment were 
noted to be markedly impaired.  A Global Assessment of 
Functioning (GAF) scale score of 50 was provided.  The 
examiner also noted that the veteran was not competent for VA 
purposes.  

Following a request from the RO in January 1999 to clarify 
the medical findings reported as part of the above-mentioned 
December 1998 PTSD examination, the same examiner who 
examined the veteran in December 1998 submitted a 
supplemental report in January 1999.  Review of the January 
1999 report shows that the examiner indicated that the 
veteran's most predominant symptoms were related to his 
persistent substance abuse (alcohol, cannabis, and cocaine) 
as well as to the psychosocial problems which persistent 
substance abuse causes.  The examiner added that the veteran 
had a personality disorder not otherwise specified, with 
cluster B traits, of which traits are related to antisocial 
personality disorder, borderline personality disorder, 
histrionic personality disorder, and narcissistic personality 
disorder.  The physician added that absent the veteran's 
stressor in Vietnam, these two diagnoses could account for 
all of the symptoms that cause the veteran to have an 
impairment in his social, occupational, and interpersonal 
functioning.  The examiner went on to report that symptoms 
specifically related to PTSD, that is, intrusive memories of 
combat experiences, were not spontaneously reported by the 
veteran.  It was also noted that when the veteran did report 
his combat experiences there was no emotional change, which 
would seem to indicate that they had very little emotional 
significance for him.  The VA examiner concluded by opining 
that the GAF score of 50 supplied in December 1998 was less 
than 50% attributable to symptoms from PTSD.   

In addition, a review of the evidence of record includes a VA 
psychiatry outpatient note dated in February 1999.  The 
veteran complained of intrusive thoughts, flashbacks, 
insomnia, and nightmares.  He also complained of suffering 
from symptoms of anxiety and of being angry around other 
people.  Examination showed that the veteran's mood was 
described as very angry and agitated, congruent with affect.  
Affect was described as restricted to anger.  Insight and 
judgment were described as poor.  PTSD was not diagnosed and 
a GAF score of 35 was provided.  

Also of record is a VA substance dependency treatment 
interview report dated in June 1999 which shows a diagnosis 
of PTSD.  The outpatient note also indicated that the veteran 
showed major impairment in several areas, such as work, 
family relations, judgment, and thinking or mood.  A GAF 
score of 35 was noted.  

Another VA psychiatric treatment note, dated later in June 
1999, shows that a GAF score of 40 was provided.  Anxiety 
disorder and antisocial personality disorder were diagnosed; 
PTSD was not diagnosed.  

Review of a July 1999 VA psychiatric assessment note 
indicates that PTSD was diagnosed.  Examination conducted at 
that time shows that the veteran was shown to be alert and 
oriented times three.  His mood was described as euthymic and 
his affect was described as appropriate.  No homicidal, 
suicidal, or paranoia thoughts were reported.  The veteran's 
thought process was noted to be focused and goal directed.  
Neither hallucinations, dissociation, nor illusions were 
indicated.  Judgment and impulse control were both described 
as fair.  Psychomotor testing revealed no restlessness nor 
abnormal movements.  A VA primary care note, dated the same 
day in July 1999, includes diagnoses of PTSD and major 
depression.  

The most recent examination of the veteran's psychiatric 
state is shown to have been afforded the veteran later in 
July 1999.  Review of a VA psychiatric outpatient note shows 
that mental status examination showed the veteran to have 
good eye contact, and that, while appearing puzzled, was not 
angry.  Mood was described as anxious.  The veteran denied 
psychotic symptoms.  Cognitive function was reported to be 
somewhat impaired.  Insight was noted to be poor and judgment 
was described as questionable.  Anxiety, not otherwise 
specified, was diagnosed.  PTSD was noted to be ruled out.  A 
GAF scale score of 39 was indicated.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  The VA examiner, as noted as 
part of the recent July 1999 VA outpatient treatment note, 
assigned the veteran a GAF of 39.  A GAF of 31 to 40 is 
defined as exhibiting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  As 
also noted above, a GAF score of 40 was reported in June 1999 
and a score of 35 was noted on VA evaluation in February 
1999.   The Board also points out that in January 1999 a VA 
physician opined that a GAF score of 50 assigned in December 
1998 was less than 50 percent attributable to symptoms from 
PTSD.  To this, it is pointed out that a GAF of 41 to 50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.  

To summarize, the Board finds that the current symptoms and 
findings relative to the veteran's service-connected PTSD do 
not satisfy the criteria for rating in excess of 10 percent 
under the revised rating criteria.  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  
In this regard, the medical record, as discussed above, 
includes clinical findings of various psychiatric-based 
disorders, such as depressive disorder, personality disorder, 
and major depression, in addition to the veteran's service-
connected PTSD.  Again, as previously reported, a VA 
physician, in January 1999, has opined that a GAF score of 50 
which was provided in December 1998 was shown to be less than 
50 percent attributable to symptoms from PTSD.  Also, recent 
VA outpatient treatment records, such as the above-discussed 
July 1999 medical record, rules out a diagnosis of PTSD.  
Additionally, while the record contains some indication that 
the veteran, in June 1999, showed major impairment in several 
areas, such as work, family relations, judgment, thinking, or 
mood, with mood having been described as euthymic (July 1999) 
and angry and agitated (February 1999), and while the veteran 
has been shown to suffer from anxiety, the medical record 
does not provide findings of either suspiciousness, panic 
attacks, or chronic sleep impairment.  

In essence, taking into consideration all of the available 
information and the criteria set forth in the Rating 
Schedule, it is the finding of the Board that a rating in 
excess of 10 percent for PTSD is not warranted.  Review of 
recent psychiatric evaluations of the veteran, dated in 1999, 
does not go to reveal findings which satisfy the criteria for 
a 30 percent rating.  Essentially, it is the opinion of the 
Board that the medical evidence of record does not establish 
that the veteran suffers from occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) as a result of his service-
connected PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective after to November 7, 1996).

The Board also points out that the 10 percent disability 
evaluation currently assigned, based upon the evidence of 
record, is the highest rating assignable during the appeal 
period of the veteran's current claim.  See Fenderson, supra. 

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment resulting from the PTSD more nearly approximate 
the criteria for the next higher evaluation pursuant to 38 
C.F.R. § 4.7 (2000).  Additionally, the evidence is not in 
equipoise as to warrant consideration of the benefit of the 
doubt rule.  38 C.F.R. § 4.3 (2000).



ORDER

Entitlement to an increased rating in excess of 10 percent 
for PTSD is denied. 



		
	A. BRYANT
	Veterans Law Judge
Board of Veterans' Appeals

 
	



- 11 -


- 1 -


